Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daubigny (CA 2218317).
Daubigny (CA 2218317) teaches vapor phase infiltration process for densifying porous substrates in an annular stack (See title, abstract, and figures). It shows a support tray and central inlets and outlets (See figures).   Daubigny (CA 2218317) teaches a densification furnace with multiple stacks of annular substrates and injection points (See figures). Gas precursors are injected into the system (See page 6 and abstract and figures). Daubigny is considered to teach all the elements of claim 1. 
Regarding claim 2, Daubigny (CA 2218317) teaches multiple outlets that could be considered “leak passages” (see figures).
Regarding claim 3, the art teaches a graphite susceptor and graphite enclosing the openings of the chamber (see figures and bottom page 9). 
Regarding claim 4-6, Daubigny (CA 2218317) teaches injecting the annular form both inside and outside dependent upon the embodiment. Therefore, it would have been obvious to provide infiltration injection within the claimed structure to densify the carbon structures.  
Regarding claim 7, the chamber substrate holds and supports the annular preforms (see figures), it would have been obvious to one of ordinary skill at the time of filing to provide 90 to 110% of the diameter covering the preforms in order to fully support the preforms and provide inlets for infiltration and densification of the annular material.  
Regarding claim 8, the art teaches a graphite susceptor enclosing and in contact with a or coupled to a n inductor, which is necessary for the CVD to function (see figures and page 9).

Regarding claim 10, he annular substrates can comprise fiber preforms (See page 10) and are capable of use as a brake disc preform as claimed since there is no particular structural limitation that appears to follow tor be required by “brake disc” preform as claimed. 
Applicant’s claims are to a method “comprising” claimed steps and therefore may comprise additional steps or processes. Applicant has argued steps or advantages that are not claimed and thus not commensurate in scope with the claims. Additionally, the claimed process does not appear to differentiate from the closest prior art by defining the invention in sufficient detail. For instant, a “unit modules” are not defined structurally. 
The rejection is additionally considered to meet the limitations of new claims 12-15.
Rejection maintained.
     

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive.
Applicant appears to argue that there is no flow of gas through the center of the annular articles in the process of the prior art. The Examiner disagrees. The applicant has failed to point out a non-obvious difference between the prior art and the instant invention.
The art is considered to read on new claims 12-15. Applicant is encouraged to interview the case. 
Rejection maintained. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIEL H MILLER/Primary Examiner, Art Unit 1783